United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, COCONINO NATIONAL FOREST,
Flagstaff, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brenda Whitted, for the appellant
Office of Solicitor, for the Director

Docket No. 10-2050
Issued: July 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2010 appellant, through his representative, filed a timely appeal from a
February 24, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied his claim for a recurrence of disability. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant established a recurrence of disability commencing
April 10, 2009 causally related to his August 4, 2008 employment injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the issuance of the February 24, 2010 OWCP decision appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s representative contends that appellant’s termination from
employment based on misconduct is unrelated to his injury and should not be considered. Also,
his work restrictions are not preventative in nature and support his claim for compensation.
FACTUAL HISTORY
On August 18, 2008 appellant, then a 52-year-old motor vehicle operator, filed a
traumatic injury claim Form CA-1 alleging that he injured his back while lifting a trailer ramp in
the performance of duty on August 4, 2008.
In a September 3, 2008 medical report, Dr. Michael Glover, a treating physician, stated
that appellant was “currently on light duty [five] hours a day basically sedentary/clerical work.”
On September 8, 2008 OWCP accepted appellant’s claim for pathologic fracture of the
vertebra at L2.
In a December 10, 2008 report, Dr. Glover advised that appellant was doing clerical work
part time and released him to work full time with permanent restrictions on lifting and “no
operating of heavy equipment because of risk of bouncing in the cab and risk of new fracture due
to his underlying osteoporosis.”
On April 9, 2009 appellant was terminated from his employment on the grounds of
misconduct for failure to notify his supervisor that his driver’s license was suspended.
On May 22, 2009 appellant filed a claim for a recurrence of total disability as of
April 10, 2009. He submitted factual and medical evidence to support his claim, including a job
description for a motor vehicle operator, two notifications of personnel action (SF-50) and a
prescription form dated September 3, 2008
By decision dated July 17, 2009, OWCP denied appellant’s claim for a recurrence of
disability commencing April 10, 2009. It found that the evidence of record was not sufficient to
establish that his disability was caused by his accepted condition.
Appellant requested an oral hearing which was held on December 8, 2009. His
representative stated that appellant’s driver’s license was suspended for 90 days from October to
December 2008 and that he notified his supervisor of the suspension in November 2008.
OWCP’s hearing representative held the record open for 30 days for appellant to submit
additional evidence.
Appellant submitted medical reports from Dr. Glover, documentation of his suspended
license and reinstatement of his license on December 11, 2008.
In a March 25, 2009 report, Dr. Glover stated that appellant’s L2 compression facture
was healed. He imposed a restriction on “driving on rough forest service roads.” Dr. Glover
noted that appellant was on clerical duty and could return back to his work without any new
restrictions.

2

By decision dated February 24, 2010, OWCP denied appellant’s claim for a recurrence of
disability. It found that the factual and medical evidence submitted was insufficient to establish
that his disability commencing on April 10, 2009 was causally related to the August 4, 2008
employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.5
ANALYSIS
On September 8, 2008 OWCP accepted appellant’s claim for pathologic fracture of the
vertebra at L2. Appellant was assigned full-time limited-duty work with restrictions. The issue
is whether he sustained a recurrence of disability commencing on April 10, 2009 as a result of
his August 4, 2008 employment injury. Appellant has the burden of proof to show a change in
the nature and extent of his injury-related condition or a change in the nature and extent of his
limited-duty job requirements.
The record reflects that, following the acceptance of his claim, appellant was released to
return to work at modified duty by Dr. Glover as of September 3, 2008. On April 9, 2009 the
employing establishment issued a notice of removal for unacceptable conduct, the failure to
notify his supervisor of his suspended driver’s license, reasons unrelated to residuals of his
accepted injury or physical condition. The Board finds that appellant’s inability to continue in

3

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

4

Id.

5

See A.M., Docket No. 09-1895 (issued April 23, 2010). See also Joseph D. Duncan, 54 ECAB 471, 472 (2003);
Terry R. Hedman, 38 ECAB 222, 227 (1986). .

3

his employment was based on his misconduct. As noted, this is not a basis for finding a
recurrence of disability related to residuals of the accepted L2 vertebra fracture.6
The Board finds that there is no contemporaneous medical evidence of record to establish
that appellant became disabled for work due to his accepted fracture of the L2 vertebra. In a
March 25, 2009 medical report, Dr. Glover advised that appellant’s L2 compression facture had
healed. He imposed a restriction on driving on rough forest service roads. Dr. Glover noted that
appellant could resume his clerical work without any new restrictions. He did not provide any
opinion supporting a spontaneous change in the accepted employment-related condition. Prior to
appellant’s claimed disability of April 10, 2009, his attending physician released him to resume
his clerical duties. Dr. Glover did not report any change in the nature and extent of appellant’s
limited-duty job requirements or support a recurrence of total disability on April 10, 2009
causally related to the accepted employment injury. Therefore, appellant did not meet the burden
of proof to establish a recurrence of disability.
The Board finds that appellant’s inability to continue in his employment was based on his
misconduct. Therefore, appellant did not meet his burden of proof to establish disability as a
result of a recurrence.
On appeal, appellant’s representative contends that appellant’s termination from
employment based on misconduct is unrelated to his injury and should not be considered. Also,
his work restrictions are not preventative in nature and therefore support his claim for
compensation. For reasons stated, the Board finds that appellant’s disability as of April 10, 2009
was unrelated to his accepted condition.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of
disability commencing April 10, 2009 causally related to his August 4, 2008 employment injury.

6

See supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

